Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/2021 has been entered. 
Status of Application
2.	Acknowledgment is made of the amendments filed 05/03/2021. Upon entering the amendments, claim 23 is amended and claims 1-2, 4-18, and 20-27 are pending and presented for the examination. 
Response to Arguments
3.	Applicant’s arguments are persuasive at showing the distinctness of the amended claims over the prior art applied in the previous office action. The amendments change the claims to fully reflect applicant's inventive product, and applicant's arguments show that the product of the amended claims is not anticipated by and would not be obvious over the teachings of the previously applied prior art. Specifically, the remarks persuasively show that the limitation to an average pore diameter in the range of 10-1000 nm, which was previously indicated to render allowable instant claim 1, has been placed into additional independent claim 23. Therefore, the previously issued grounds of prior art rejection for said claim 23 are withdrawn. 
Allowable Subject Matter
4.	Claims 1-2, 4-18, and 20-27 are allowed.

Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination, fails to anticipate or render obvious the instantly claimed products and method of forming a porous ceramic structure. Specifically, the prior art fails to teach a product that comprises a three dimensional ceramic structure that has an open pore structure of a plurality of pores, said pores having an average diameter within the range of 10-1000 nm, and wherein the pores connect through the ceramic structure from one side of said structure to an opposite side of the structure. The prior art also does not teach or suggest a method of forming a porous ceramic comprising mixing metal oxide nanoparticles and a polymer into a slurry, forming a body from said slurry, curing the body by crosslinking the polymer, heating the body to remove the polymer component from said body, and thereafter heating the formed body to a sintering temperature so as to create a ceramic structure with a plurality of pores that connect through said structure entirely from one said to an opposite side. Finally, the prior art does not teach or suggest a product having a shape able to be formed by an additive manufacturing process and that comprises a three dimensional ceramic structure that has an open pore structure of a plurality of pores, said pores having an average diameter within the range of 10-1000 nm, and wherein the pores connect through the ceramic structure from one side of said structure to an opposite side of the structure. 
The most relevant prior art references found are Park et al (US 5441919) and Lefebvre et al (US 6660224).The difference from instant claims is that while Park teaches a product comprising a three dimensional ceramic structure having an open cell structure with a plurality of pores, wherein the pores connect through the ceramic structure from one side of the ceramic structure to an opposite side of the ceramic structure, Park teaches an average pore diameter falling outside of the range of instant claims 1 and 23, and teaches away from a modification to change the pore size to a value within this range. Lefebvre teaches a method of forming a porous ceramic structure, the method comprising the steps of combining metal particles and a polymer to create a mixture, forming a body of the mixture, curing the formed body for crosslinking the polymer, heating the formed body to a first temperature for removing the polymer from the formed body, and heating the formed body to a second temperature for sintering the formed body of the metal so as to create a porous ceramic structure having an open cell structure with a plurality of pores that connect through the ceramic structure from one side of the ceramic structure to an opposite side of the ceramic structure; Lefebvre, however, does not teach or suggest a metal oxide nanoparticle component or a slurry formation of the components, and teaches away from using such a slurry step. For the above reasons, the subject matter of the amended instant claims is neither taught nor suggested by the prior art of record. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596. The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW4 June 2021